      Case 4:19-cv-00226 Document 404 Filed on 02/11/21 in TXSD Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION



RUSSELL, ET AL.,
                 Plaintiffs,

vs.                                                 Civil Action No. 4:19-cv-226
                                                    The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, ET AL.,                       U.S. District Judge
                 Defendants




UNOPPOSED MOTION OF JUDGES BRIAN E. WARREN AND CHUCK SILVERMAN
                 TO WITHDRAW AS INTERVENORS



        Judges Chuck Silverman and Brian E. Warren, in their official capacities as judges of the

183rd and 209th District Courts, Harris County, Texas (“Intervenor Judges”), respectfully move to

withdraw as intervenors from this case.

                                            I.   BACKGROUND

        On June 24, 2020, Judge Silverman moved to intervene in this matter pursuant to Federal

Rule of Civil Procedure 24. See Memorandum in Support of Unopposed Motion to Intervene by

the Honorable Chuck Silverman (Dkt. No. 181). Judge Warren moved to intervene on June 26,

2020. See Memorandum in Support of Unopposed Motion to Intervene by the Honorable Brian

E. Warren (Dkt. No. 192). This Court allowed the Intervenor Judges to intervene. See Orders




INTERVENOR JUDGES UNOPPOSED MOTION TO WITHDRAW                                            PAGE 1
      Case 4:19-cv-00226 Document 404 Filed on 02/11/21 in TXSD Page 2 of 5




Granting Unopposed Motion to Intervene by Judge Chuck Silverman and Brian E. Warren (Dkt.

No. 191 and 196, respectively).

        This Court has indicated it will grant Plaintiffs’ motion to dismiss all twenty-three Harris

County District Court felony judges (“Felony Judges”) as defendants when the Felony Judges

represented by the Texas Attorney General’s Office notify this Court of the withdrawal of their

appeal currently pending in the Fifth Circuit. See Memorandum (Dkt. No. 386). Given the

dismissal of the Felony Judges (including the Intervenor Judges) as defendants, Intervenor

Judges believe they can more effectively influence bond reform through the administrative

procedures of the Court, rather than as parties to this litigation. The Intervenor Judges

commitment to bond reform has not changed. Rather, they recognize the need to pursue

alternative means of effectuating and implementing necessary change. Therefore, the Intervenor

Judges seek to withdraw as intervenors.

                                II.     ARGUMENT & AUTHORITIES

        Federal Rule of Civil Procedure (“Rule”) 24 does not restrict an intervenor from

withdrawing their intervention. Rule 24 simply states that “[o]n timely motion,” there are

circumstances under which a court “must” or “may” permit intervention. Fed. R. Civ. P. 24(a),

(b). Therefore, a movant’s decision to seek intervention is a choice that is uninitiated by the

court. See Kourtis v. Cameron, 419 F.3d 989, 998 (9th Cir. 2005) (“Intervention has been

conceived as a device that permits a nonparty to become a party when it wishes….”), abrogated

on other grounds by Taylor v. Sturgell, 553 U.S. 880 (2008). The movant’s decision to intervene

is simply put before the court to either permit or deny. When an intervenor has reevaluated its

decision to pursue intervention, courts have consistently granted the intervenor’s request to

withdraw. See, e.g., Order, Chesapeake Energy Corp. v. Bank of New York Mellon Trust Co., No.



INTERVENOR JUDGES UNOPPOSED MOTION TO WITHDRAW                                               PAGE 2
      Case 4:19-cv-00226 Document 404 Filed on 02/11/21 in TXSD Page 3 of 5




1:13-cv-01582, Dkt. No. 60 (S.D.N.Y. Apr. 1, 2013); Order, Brown v. Detzner, No. 3:12-cv-

00852, Dkt. No. 58 (M.D. Fla. Apr. 29, 2013); Minute Order, South Carolina v. United States,

No. 1:12-cv-00203 (D.D.C. May 24, 2012). As long as it “does not seriously interfere with the

actual hearings,” withdrawal “should be freely granted.” Dowell v. Bd. of Educ. of Okla. City

Pub. Sch., 430 F.2d 865, 868 (10th Cir. 1970) (per curiam).

        The Intervenor Judges no longer seek to participate as intervenors in this proceeding. The

Intervenor Judges joined this case to effect bond reform. With all twenty-three judges being

dismissed as defendants, the Intervenor Judges believe that remaining as a named party to the

lawsuit will hinder, rather than promote, their ability to work among their colleagues to effect

practical bond reform in the near-term. Due to the current posture of the case, this goal is best

achieved outside the courtroom. The Intervenor Judges’ request to withdraw would not be

disruptive to the proceedings in this case given the dismissal of all of the Felony Judges as

defendants. Likewise, granting the Intervenor Judges’ request to withdraw as intervenors would

not prejudice any party at this point in the litigation. Accordingly, given that the Intervenor

Judges’ withdrawal would not interfere with these proceedings, the court should grant the

Intervenor Judges’ request to withdraw from this case.

                                                 CONCLUSION

        The Intervenor Judges respectfully request that the Court grant their Unopposed Motion

to Withdraw and thereby allow them to withdraw from this proceeding.




INTERVENOR JUDGES UNOPPOSED MOTION TO WITHDRAW                                               PAGE 3
      Case 4:19-cv-00226 Document 404 Filed on 02/11/21 in TXSD Page 4 of 5




                                                 Respectfully submitted.

                                                 /s/ G. Allan Van Fleet
                                                 G. Allan Van Fleet, P.C.
                                                 Attorney-in-Charge
                                                 Texas Bar No. 20494700
                                                 Southern District No. 527
                                                 6218 Elm Heights Lane, Suite 201
                                                 Houston, Texas 77081
                                                 (713) 826-1954 | FAX: None
                                                 allanvanfleet@gmail.com


OF COUNSEL:
Don Bradford Hardin Jr. (Admitted Pro Hac Vice)
Virginia State Bar No. 76812
Anastasia Liounakos (Admitted Pro Hac Vice)
DC Bar No. 1035450
Matthew Diggs (Admitted Pro Hac Vice)
Washington State Bar No. 36331
Davis Wright Tremaine LLP
1301 K Street NW, Suite 500 East
Washington, D.C. 20005
(202) 973-4238
BradfordHardin@dwt.com
AnastasiaLiounakos@dwt.com
MatthewDiggs@dwt.com




INTERVENOR JUDGES UNOPPOSED MOTION TO WITHDRAW                                      PAGE 4
      Case 4:19-cv-00226 Document 404 Filed on 02/11/21 in TXSD Page 5 of 5



                                 CERTIFICATE OF CONFERENCE

        I, G. Allan Van Fleet, hereby certify that I contacted counsel for Plaintiffs and counsel for

Defendants via email on February 9, 2021, regarding the substance of this motion. Plaintiffs’

counsel and Defendants’ counsel indicated that they are unopposed to the relief requested in this

motion.


                                     CERTIFICATE OF SERVICE

        I, G. Allan Van Fleet, hereby certify that on this the 11th day of February of 2021, a true

and correct copy of the foregoing document was transmitted using the CM/ECF system, which

automatically sends notice and a copy of the filing to all counsel of record.




                                                              /s/ G. Allan Van Fleet

                                                              G. Allan Van Fleet




INTERVENOR JUDGES UNOPPOSED MOTION TO WITHDRAW                                               PAGE 5
